Note by
PoreenbeegeR, Judge,

(concurring).

I think the admission of the contract was not reversible error, if error at all. 'The issue was not whether a binding contract of sale had been made, or whether Ober had authority to execute a. written contract for sale of the property. It was whether Stephens had agreed to pay him the amount he claimed 'for effecting a sale of the land, and the written agreement permitted to go to the jury only tended to prove that Ober had done more than he agreed to do, if his agency did not extend to the signing of a written contract of sale, and corroborated his testimony. The written contract is not manufactured eveidence. It does not appear that Obcr’s authority ended with the successful effort to consummate the sale on the day on which he got the parties together.